
	
		I
		111th CONGRESS
		2d Session
		H. R. 4423
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prevent Members of Congress from receiving any
		  automatic pay adjustment in 2011.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Raise Elimination
			 Act of 2010.
		2.No automatic pay
			 adjustment for Members of Congress in
			 2011For purposes of the provision of law amended
			 by section 704(a)(2)(B) of the Ethics Reform Act of 1989 (5 U.S.C. 5318 note),
			 no adjustment under section 5303 of title 5, United
			 States Code, shall be considered to have taken effect in fiscal year 2011 in
			 the rates of pay under the General Schedule.
		
